Citation Nr: 0123426	
Decision Date: 09/26/01    Archive Date: 10/02/01

DOCKET NO.  94-34 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Michael J. Mooney, Esquire


WITNESSES AT HEARINGS ON APPEAL

The appellant and his brother


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from January 1973 to December 
1975 and from May 1980 to June 1982.  In a September 1998 
administrative decision, the Department of Veterans Affairs 
(VA) Pittsburgh Regional Office (RO) determined that the 
veteran's Other Than Honorable discharge covering his second 
period of service, from May 1980 to June 1982, constituted a 
statutory bar to VA benefits.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1992 rating decision of the RO, which in part 
denied the claim of service connection for a psychiatric 
disorder.  By March 2000 decision the Board also denied that 
claim.  The veteran filed a timely appeal to the U.S. Court 
of Appeals for Veterans Claims (Court).  In November 2000 the 
parties, VA and the veteran, filed a Joint Motion for Remand 
and to Stay Proceedings (Joint Motion).  In November 2000, 
the Court issued an Order granting the Joint Motion, vacating 
the Board's March 2000 decision, and remanding this matter.

In August 2001, the veteran, through his attorney, submitted 
a July 2001 private psychological opinion in support of his 
claim, accompanied by a waiver of initial RO consideration in 
accordance with 38 C.F.R. § 20.1304(c) (2000).  


REMAND

The Joint Motion indicated that the case required further 
evidentiary development, including review of the veteran's 
official military personnel file and another medical opinion 
based upon a thorough review of the entire record.  To 
accomplish these actions, the case is herein remanded for the 
RO to attempt to obtain the veteran's service personnel 
records and for it to obtain a VA psychiatric opinion.  

In conducting this evidentiary development, it should be 
noted that on November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001)).  See 66 Fed. 
Reg. 45,620-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159) (regulations implementing VCAA).  The VCAA 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded-claim 
requirement.  The VCAA is applicable to all claims filed on 
or after the date of its enactment, or filed before that date 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  On remand, the RO should ensure compliance with the 
notice and duty-to-assist provisions contained in the VCAA.  

While the Board has reviewed the claims file and identified 
certain assistance that must be rendered to comply with the 
VCAA, it remains the RO's responsibility to undertake all 
appropriate development.  

Accordingly, this case is REMANDED for the RO to take the 
following action:

1.  Ensure compliance with all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 1991 & Supp. 2001) and by 
66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. 
§ 3.159).  

2.  Contact the appropriate records 
depository and request copies of the 
veteran's complete service personnel 
file, including all disciplinary records 
and performance reports.  All documents 
obtained must be associated with the 
claims file.  

3.  Provide the claims file to a VA 
psychiatrist for an opinion as to the 
etiology of the veteran's psychiatric 
disorder(s).  The claims file must be 
reviewed by the psychiatrist, to 
specifically include the July 1997 and 
November 1999 VA examinations and the 
July 2001 private psychological 
evaluation.  The psychiatrist should 
specifically note that the file has been 
reviewed.  The psychiatrist should be 
asked to opine whether the veteran's 
current psychiatric disorder(s) had an 
onset during his period of active service 
from January 1973 to December 1975, or 
within the one-year period immediately 
thereafter.  The complete rationale for 
any opinion(s) expressed should be 
provided.  

4.  When the aforementioned development 
has been completed, the RO should review 
the record to ensure it complies with 
this REMAND.  If not, the RO should 
undertake remedial action before 
returning the claim to the Board.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).  

5.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal, as well 
as adequate reasons and bases for the 
decision and consideration of the 
benefit-of-the-doubt doctrine.  An 
appropriate period should be allowed for 
response.  

The veteran has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Jeffrey J. Schueler 
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


